Citation Nr: 0939936	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  08-07 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1. Whether new and material evidence has been presented to 
reopen the claim of service connection for posttraumatic 
stress disorder.

2. Whether new and material evidence has been presented to 
reopen the claim of service connection for bilateral hearing 
loss.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
July 1961 to July 1963.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision in September 2007 of a 
Department of Veterans Affairs (VA) Regional Office (RO).

Although the RO reopened the claim of service connection for 
bilateral hearing loss in the September 2007 rating decision 
and the claim of service connection for posttraumatic stress 
disorder in the May 2008 statement of the case, the question 
of whether new and material evidence has been presented to 
reopen a claim must be addressed in the first instance by the 
Board because the matter goes to the Board's jurisdiction.  
Therefore, what the RO may have determined is not relevant.  
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  
The Board has characterized the claims accordingly.

In a November 2006 report of VA examination, tinnitus was 
related to noise exposure during the Veteran's service.  
Since the record reasonably raises the question to reopen a 
claim of service connection for tinnitus, the matter is 
referred to the RO for appropriate action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).

Before deciding the reopened claims of service connection for 
posttraumatic stress disorder and for bilateral hearing loss 
on the merits, the claims are REMANDED to the RO via the 
Appeals Management Center in Washington, DC.




FINDINGS OF FACT

1. In a rating decision in November 2002, the RO denied the 
claim of service connection for posttraumatic stress 
disorder; after the Veteran was notified of the adverse 
determination and of his appellate rights, he did not appeal 
the denial of the claim and the rating decision became final.

2. The additional evidence presented since the November 2002 
rating decision relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim of service connection for 
posttraumatic stress disorder.

3. In a rating decision in November 2004, the RO reopened and 
denied on the merits the claim of service connection for 
bilateral hearing loss that had originally been denied by a 
final rating decision by the RO in November 2002; after the 
Veteran was notified of the adverse determination and of his 
appellate rights, he did not appeal the denial of the claim 
and the rating decision in November 2004 also became final.

4. The additional evidence presented since the rating 
decision in November 2004 relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim of service connection 
for bilateral hearing loss.


CONCLUSIONS OF LAW

1. New and material evidence has been presented to reopen the 
claim of service connection for posttraumatic stress 
disorder.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 
C.F.R. §§ 3.104, 3.156 (2009).

2. New and material evidence has been presented to reopen the 
claim of service connection for bilateral hearing loss.  38 
U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claim.  As the 
decision to reopen the claims of service connection for 
posttraumatic stress disorder and bilateral hearing loss is 
favorable to the Veteran, no further action is required to 
comply with the VCAA.

Legal Criteria, Factual Background, and Analysis

New and Material Evidence - General Legal Criteria

The Veteran's claims of service connection for posttraumatic 
stress disorder and bilateral hearing loss were originally 
denied by a rating decision in November 2002.   The Veteran 
was notified of the rating decisions, but he did not appeal 
the adverse determinations, and the rating decision became 
final based on the evidence then of record.  38 U.S.C.A. 
§ 7105(c).  

In a rating decision in November 2004, the RO reopened and 
denied on the merits the claim of service connection for 
bilateral hearing loss.  The Veteran did not appeal this 
decision after being properly notified of his appellate 
rights and it became final based on the evidence of record.    

A claim on which there is a final decision may be reopened if 
new and material evidence is submitted.  38 U.S.C.A. § 5108.   



Under 38 C.F.R. § 3.156(a), "new and material evidence, was 
revised, effective for all claims to reopen filed on or after 
August 29, 2001.  As the current claims to reopen were filed 
after that date, the current definition applies.  "New" 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Although the Board has an obligation to provide reasons and 
bases supporting its decision, there is no need to discuss, 
in detail, every piece of evidence of record.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that 
VA must review the entire record, but does not have to 
discuss each piece of evidence).  

The Board will summarize the relevant evidence where 
appropriate.

Posttraumatic Stress Disorder 

The evidence of record at the time of the final rating 
decision by the RO in November 2002 included the service 
personnel records that show that the Veteran served as a 
radio teletype operator in Germany from July 1962 to January 
1963.

VA records show that in April 2002 the Veteran reported 
stressors of exchanging small arms fire with East German 
guards at the Berlin wall and being in close proximity to 
bombing attacks with constant fear of injury.  He stated 
during the Cuban Missile Crisis his base was surrounded by 
East German soldiers waiting to attack, which invoked 
feelings of fear and helplessness.

Evidence added to the record since the final November 2002 
rating decision includes statements from the Veteran that he 
was stationed at the Berlin Wall from October 1962 to January 
1963.  During his service there, he witnessed the deaths of 
people trying to escape over the wall and also was on 
constant high alert because of the Cuban Missile Crisis and 
fear of being attacked.  The Veteran submitted internet 
information supporting that his unit was on constant alert in 
October 1962 and was involved in controlling riots at the 
Berlin Wall from October 1962 to January 1963.  A September 
1962 newspaper article indicates that the Veteran's unit was 
in a convoy heading to Berlin to relieve a departing unit.  

The evidence is new and material because it relates to an 
unestablished fact necessary to substantiate the claim, 
namely, it provides sufficient information to allow VA to 
seek further corroboration of the identified stressor.  As 
this evidence is new and material, the claim of service 
connection for posttraumatic stress disorder is reopened.

Bilateral Hearing Loss

The evidence of record at the time of the final rating 
decision by the RO in November 2004 included the service 
personnel records that show that the Veteran served as a 
radio teletype operator in Germany from July 1962 to January 
1963. 

The service treatment records show that whispered and spoken 
voice test results on entrance and separation were 15/15.  

After service in a statement in May 2002, the Veteran stated 
he was exposed to noise during training.  VA records show the 
Veteran complained of difficulty hearing.

The evidence added to the record since the rating decision by 
the RO in November 2004 includes VA records showing the 
Veteran stated that he was exposed to the noise of heavy 
weapons.  

On VA examination in November 2006, the Veteran was unable to 
provide responses on audiometry testing.  The VA examiner 
stated that he could not resolve without resorting to mere 
speculation whether hearing loss was related to the Veteran's 
service as an infantryman.

The evidence is new and material because it relates to an 
unestablished fact necessary to substantiate the claim, 
namely, that the Veteran has a current hearing loss 
disability, the absence of which was part of the basis for 
the prior denial of the claim, and the additional evidence 
raises a reasonable possibility of substantiating the claim.

As the evidence is new and material, the claim of service 
connection for bilateral hearing loss is reopened.


ORDER

As new and material evidence has been presented, the claim of 
service connection for posttraumatic stress disorder is 
reopened, and to this extent only the appeal is granted.

As new and material evidence has been presented, the claim of 
service connection for bilateral hearing loss is reopened, 
and to this extent only the appeal is granted.


REMAND

On the claim of service connection for posttraumatic stress 
disorder, in September 2007, the RO determined that the 
record did not contain information sufficient to seek 
corroboration of the stressful events described by the 
Veteran.  



The Veteran has submitted information that his unit was 
involved in controlling riots at the Berlin Wall from October 
1962 to January 1963 and that it was on high alert because of 
the Cuban Missile Crisis, which is sufficient to forward to 
the proper Federal records custodian for verification.  

Also, the record includes diagnoses of other psychiatric 
disorders to include recurrent depressive episodes and 
dissociative disorder.  As the psychiatric diagnoses arise 
from the same symptoms for which the Veteran seeks benefits, 
the diagnoses do not relate to an entirely separate claim not 
yet filed by the Veteran.  Rather, the diagnoses need to be 
considered to determine the nature of the Veteran's current 
condition relative to his claim.  Clemons v. Shinseki, 23 
Vet. App. 1 (2009). 

On the claim of service connection for bilateral hearing 
loss, as the evidence of record is insufficient to decide the 
claim, under the duty to assist, a VA examination and opinion 
is needed. 

Accordingly, the case is REMANDED for the following:

1. Ensure VCAA compliance on the claim of 
service connection for a psychiatric 
disorder other than posttraumatic stress 
disorder and develop the claim as needed 
in accordance with the duty to assist.  38 
C.F.R. § 3.159.

2. Obtain records from the Social Security 
Administration.

3. Because the service personnel records 
appear incomplete, make another request 
for service personnel records.  If the 
records do not exist or further efforts to 
obtain the records would be futile, notify 
the Veteran in accordance with 38 C.F.R. 
§ 3.159(e). 



4. Request from the appropriate Federal 
custodian the unit history of Company B, 
2nd Battle Group, 12th Infantry Regiment, 1st 
Division, from September 1962 to January 
1963.  If the records do not exist or 
further efforts to obtain the records 
would be futile, notify the Veteran in 
accordance with 38 C.F.R. § 3.159(e). 

If the record establishes credible 
evidence that an in-service stressor 
occurred, afford the Veteran a VA 
examination to determine whether it is 
at least as likely as not that the 
Veteran has posttraumatic stress 
disorder related to a credible 
identified in-service stressor.  

In formulating the opinion, the 
examiner is asked to consider that the 
term "at least as likely as not" does 
not mean "within the realm of 
possibility."  Rather, it means that 
the weight of the medical evidence both 
for and against the conclusion is so 
evenly divided that it is medically 
sound to find in favor of causation as 
it is to find against causation.

The claims folder should be made 
available to the examiner for review.  

5. Afford the Veteran a VA audiological 
examination to determine whether any 
current hearing loss is at least as likely 
as not related to noise exposure in 
service, that is, exposure to small arms 
or mortar fire in basic training or in 
training exercises.  



In formulating the opinion, the VA 
examiner is asked to comment on the 
clinical significance that hearing 
difficulty was first shown in VA records 
in May 2002, 38 years after service, and 
that on VA audiology testing in November 
2006, speech discrimination was 0 percent 
in each ear and whether such a finding is 
otherwise consistent with the current 
clinical presentation.  

The VA examiner is also asked to obtain a 
post-service history of any noise exposure 
and to review the literature, addressing 
the question of delayed onset of 
sensorineural hearing loss due to noise 
exposure. 

The VA examiner is asked to consider that 
the term "at least as likely as not" does 
not mean "within the realm of 
possibility."  Rather, it means that the 
weight of the medical evidence both for 
and against the causation is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against causation. 

The claims file should be made available 
to the examiner for review.  

6. After the development has been 
completed, adjudicate the claims.  If any 
benefit sought remains denied, furnish the 
Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


